Citation Nr: 0011788	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to a compensable rating for a right knee 
disorder.

Entitlement to a compensable rating for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 VA RO decision that granted service 
connection and noncompensable ratings for right and left knee 
disabilities; the veteran appeals for higher ratings.


FINDINGS OF FACT

1.  The veteran's right knee disorder is manifested by 
minimal limitation of motion (0 degrees extension to 130 
degrees flexion) and slight instability.

2.  His left knee disorder is manifested by minimal 
limitation of motion (0 degrees extension to 130 degrees 
flexion) and no instability.

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a right knee 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Codes 5257, 5260, 5261 (1999).

2.  The criteria for a compensable rating for a left knee 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.31, § 4.71a, Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from September 1974 to 
September 1994, when he retired based on length of service.  
His service medical records show a number of knee complaints 
on both sides, and findings included right knee strain and 
bilateral chondromalacia.  In the medical history portion of 
his April 1994 service separation examination, the veteran 
reported he did not have a "trick" or locked knee.  
Clinical evaluation of the lower extremities was normal.

In May 1997, the veteran filed a claim for service connection 
for right and left knee disorders.

On a June 1997 VA orthopedic examination, he had complaints 
of achiness and some joint line tenderness of both knees, but 
no persistent problems with instability, effusion, locking, 
or clicking.  Examination showed he had range of motion of 
both knees from 0 to 130 degrees.  There was no effusion of 
either knee, but there was some joint line tenderness of each 
knee.  The right knee had positive Lachman's and anterior 
drawer signs (but a soft end point), a negative McMurray's 
sign, and no instability on varus/valgus stress.   The right 
knee had mild patellofemoral crepitation.  The left knee had 
negative Lachman's, anterior drawer, and McMurray's signs, 
and no evidence of varus/valgus instability.  The left knee 
had significant patellofemoral crepitation and a positive 
grind test but a negative apprehension sign.  The diagnoses 
(made before the X-rays were reviewed) included anterior 
cruciate ligament deficiency of the right knee with probable 
degenerative changes pending X-ray correlation; 
patellofemoral syndrome of both knees, worse on the left; and 
probable early degenerative arthritis of the left knee.  X-
rays of both knees were negative.

Extensive outpatient treatment records from 1995 to 1997 show 
no complaints or findings relative to a knee condition.

In the veteran's December 1997 substantive appeal, he claimed 
that the positive findings on the June 1997 VA examination 
demonstrate slight knee disability, and a 10 percent rating 
should be assigned for each knee.



Analysis

The veteran's claims for compensable ratings for his service-
connected right and left knee disabilities are well grounded, 
meaning plausible.  The RO has properly developed the 
evidence, and there is no further duty to assist the veteran 
with his claims.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. 4.71a, Code 5257. A 0 percent 
rating is to be assigned when the requirements for a 
compensable rating under this code are not met.  38 C.F.R. § 
4.31.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent. Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

While the June 1997 VA orthopedic examination noted a 
diagnosis of probable degenerative changes, subsequent X-rays 
failed to indicate arthritis, so a rating for arthritis is 
not permitted.  Arthritis must be confirmed by X-ray findings 
for such a rating.  38 C.F.R. § 4.71a, Codes 5003 and 5010.  
The medical evidence shows no limitation of extension of 
either knee, and only minimal limitation of flexion of each 
knee.  See 38 C.F.R. § 4.71, Plate II (standard range of 
motion of the knee is from 0 degrees extension to 140 degrees 
flexion).  At the most recent examination each knee range of 
motion was from 0 to 130 degrees, with no pain noted on 
motion.  The veteran does not have a compensable degree of 
limitation of motion of either knee under Code 5260 or Code 
5261.  Additional limitation of motion due to pain on use or 
during flare-ups, to the extent required for a compensable 
rating, is not shown.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

With regard to instability, the 1997 VA examination noted the 
right knee had a positive Lachman's sign (for lateral 
instability) and a postitive drawer sign in the anterior 
direction; there were no objective signs of instability of 
the left knee; and the veteran reported he had no persistent 
problems with instability of either knee.  With resolution of 
reasonable doubt in favor of the veteran (38 U.S.C.A. 
§ 5107(b)), the Board finds that there is slight right knee 
instability, warranting a 10 percent rating under Code 5257.  
The right knee does not have moderate instability as required 
for an even higher rating.  As there is no credible evidence 
of any left knee instability, a compensable rating under Code 
5257 is not warranted for such knee.  38 C.F.R. § 4.31.  

In sum, the Board finds that a higher rating of 10 percent is 
warranted for the right knee disability, and a compensable 
rating is not warranted for the left knee disability.  As the 
preponderance of the evidence is againt the claim for a 
compensable rating for the left knee disability, the benefit-
of-the-doubt doctrine does not apply, and such claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board also notes that this is an 
initial rating case, and consideration has been given to 
"staged ratings" for the conditions over the period of time 
since service connection became effective.  However, the 
evidence shows the right knee disability has been 10 percent 
disabling, and the left knee disability has been 
noncompensable, since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  







ORDER

A 10 percent rating for the veteran's right knee condition is 
granted.

A compensable rating for the veteran's left knee condition is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

